Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 2, 2003








Petition for Writ of
Mandamus Denied and Memorandum Opinion filed October 2, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01029-CV
____________
 
IN RE ZC STERLING INSURANCE AGENCY, INC., Relator
 

 
ORIGINAL PROCEEDING 
WRIT OF MANDAMUS
 

 
M
E M O R A N D U M   O P I N I O N
On September 23, 2003, relator
filed a petition for writ of mandamus and motion for emergency relief in this
Court.  See Tex. Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2003); see
also Tex. R. App. P. 52.  On
September 23, 2003, we denied relator=s
motion for emergency relief.
We deny relator=s petition for writ of mandamus.
PER CURIAM
 
Petition denied and Memorandum
Opinion filed October 2, 2003.
Panel consists of Chief Justice
Brister and Justices Anderson and Seymore.